Proceeding pursuant to article 78 of the CPLR to review a determination of the respondent New York City Transit Authority, dated August 11, 1971, which, after a hearing, sustained charges of misconduct against petitioner, a motorman in the Authority’s employ, and demoted him to the position of conductor, first position. Petition granted; determination annulled, on the law; charges dismissed; and respondents directed to restore petitioner to his former position of motorman, retroactively to the effective date of his demotion, with hack pay for the salary lost during the period of demotion, with costs of the proceeding to petitioner against the respondent New York City Transit Authority. In our opinion, the determination of the Authority is not supported by substantial evidence. Munder, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.